DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 15 of U.S. Patent No. 10,561,802 in view of Sjogren et al (US 2014/0150925). The claims are rejected as detailed in the table below:
Instant Claims
Patent Claims
[1] 1. A syringe adapter comprising: 
[2] a housing having a first end and a second end and defining an interior space; 
[3] a seal arrangement received within the interior space of the housing; 
[4] a connector body positioned adjacent to the first end of the housing and configured to be connected with a syringe barrel, 
[5] the connector body secured to the housing and rotatable relative to the housing in first and second directions, 
[6] the connector body is axially fixed relative to the housing; and 
[7] a cannula secured to the connector body, the seal arrangement configured to cooperate with the cannula to provide a sealed transfer of fluids through the cannula to a mating connector, 

[8] wherein the connector body includes a grip arrangement configured to provide a gripping surface and visual indication of a location to grip the syringe adapter.
[1] 1. A syringe adapter comprising: 
[2] a housing having a first end and a second end and defining an interior space; 
[3] a seal arrangement received within the interior space of the housing; 
[4] a connector body positioned adjacent to the first end of the housing and configured to be connected with a syringe barrel, 
[5] the connector body axially secured to the housing and configured to rotate relative to the housing in first and second directions 
[6] when axially fixed relative to the housing; and 

[7] a cannula secured to the connector body, the seal arrangement configured to cooperate with the cannula to provide a sealed transfer of fluids through the cannula to a mating connector.

The patent claims disclose all of the elements of the claim but is silent regarding “the connector body includes a grip arrangement configured to provide a gripping surface and visual indication of (Fig. 13), thus being in the same field of endeavor, which comprises a grip arrangement (80) configured to provide a gripping surface (¶0044 – “the outer sleeve 14, and specifically the gripping portion 50 of the outer sleeve 14, is provided in the dominant color 80” – the gripping portion 50 shown in Fig. 1 is a gripping surface) on one part of the adapter that further has a visual indication in the form of a dominant color (¶0044 – the gripping surface 50 is the dominant color 80 because “Users are more likely to grasp and attempt to manipulate portions of a device with the dominant color 80”) in order indicate to a user the preferred part of the device to grip (¶0044). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the syringe adapter of the patent claims to incorporate a grip arrangement and a visual indication for a grip location as taught by Sjogren in order to help a user find the preferred gripping portion during manipulation of the adapter, as acknowledged by Sjogren.

The patent claims in view of Sjogren disclose all of the elements of the claim but is silent regarding “the cannula is entirely positioned within the housing.” However, Sjogren further teaches a (Fig. 2B), thus being in the same field of endeavor, with a cannula (36; Fig. 12) fully positioned within a housing (12, 14, 15; Fig. 2A) in order to avoid contamination (¶0008). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the adapter of the patent claims to position the cannula entirely within the housing as taught by Sjogren in order to prevent contamination of the adapter during use, as recognized by Sjogren. 



[9] 14. The syringe adapter of claim 1, wherein the seal arrangement is moveable within the housing, 
[10] the seal arrangement comprising a membrane.
As modified in view of Sjogren as demonstrated in claim 1, the patent claims further disclose:

[9] 12. The syringe adapter of claim 1, wherein the seal arrangement is moveable within the housing, 
[10] the seal arrangement comprising a membrane.
[11] 15. A syringe adapter comprising: 
[12] a housing having a first end and a second end and defining an interior space, the housing comprising a retaining ring; 
[13] a seal arrangement received within the interior space of the housing, the seal arrangement moveable within the housing and comprising a membrane; 
[14] a connector body positioned adjacent to the first end of the housing and configured to be connected with a syringe barrel, 
[15] the connector body comprising a locking projection, the locking projection of the connector body cooperating with the retaining ring of the housing to secure the connector body to the housing, 
[16] the connector body is rotatable relative to the housing in first and second directions, the locking projection engaging the retaining ring to restrict axial movement of the connector body relative to the housing; and 
[17] a cannula secured to the connector body, the seal arrangement configured to cooperate with the cannula to provide a sealed transfer of fluids through the cannula to a mating connector, 


[18] wherein the connector body includes a grip arrangement configured to provide a gripping surface and visual indication of a location to grip the syringe adapter.
[11] 15. A syringe adapter comprising: 
[12] a housing having a first end and a second end and defining an interior space, the housing comprising a retaining ring; 
[13] a seal arrangement received within the interior space of the housing, the seal arrangement moveable within the housing and comprising a membrane; 
[14] a connector body positioned adjacent to the first end of the housing and configured to be connected with a syringe barrel, 
[15] the connector body comprising a locking projection, the locking projection of the connector body cooperating with the retaining ring of the housing to secure the connector body to the housing, 
[16] the connector body configured to rotate relative to the housing in first and second directions when the locking projection engages the retaining ring to restrict axial movement of the connector body relative to the housing; and 
[17] a cannula secured to the connector body, the seal arrangement configured to cooperate with the cannula to provide a sealed transfer of fluids through the cannula to a mating connector.


The patent claims disclose all of the elements of the claim but is silent regarding “the connector body includes a grip arrangement configured to provide a gripping surface and visual indication of a location to grip the syringe adapter.” However, Sjogren discloses a syringe adapter (Fig. 13), thus being in the same field of endeavor, which comprises a grip arrangement (80) configured to provide a gripping surface (¶0044 – “the outer 14, and specifically the gripping portion 50 of the outer sleeve 14, is provided in the dominant color 80” – the gripping portion 50 shown in Fig. 1 is a gripping surface) on one part of the adapter that further has a visual indication in the form of a dominant color (¶0044 – the gripping surface 50 is the dominant color 80 because “Users are more likely to grasp and attempt to manipulate portions of a device with the dominant color 80”) in order indicate to a user the preferred part of the device to grip (¶0044). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the syringe adapter of the patent claims to incorporate a grip arrangement and a visual indication for a grip location as taught by Sjogren in order to help a user find the preferred gripping portion during manipulation of the adapter, as acknowledged by Sjogren.


Allowable Subject Matter
Claims 2-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Kim et al (US 10,561,802) in view of Sjogren et al (US 2014/0150925), fails to disclose or make obvious a device as described in claims 2 and 16. Specifically, Kim in view of Sjogren fails to disclose or make obvious a syringe adapter, in combination with all of the Claims 3-7 and 17 disclose allowable subject matter because of their respective dependencies on claims 2 and 16.
The closest prior art of record, Kim in view of Sjogren, fails to disclose or make obvious a device as described in claims 8 and 18. Specifically, Kim in view of Sjogren fails to disclose or make obvious a syringe adapter, in combination with all of the other elements of the claim, with “the grip arrangement is a plurality of projections extending radially outward from the skirt of the connector body.” Although the teaching of Sjogren is used to teach providing a grip arrangement on the connector body of Kim, Kim fails to further define a grip arrangement being on the skirt of the connector body. Sjogren is similarly silent about the grip arrangement being on a skirt of a connector body; instead, the grip arrangement (50; Fig. 1) is on the equivalent housing (14) of Sjogren. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 8 and 18. Claims 9-11 and 19-20 disclose allowable subject matter because of their respective dependencies on claims 8 and 18.
 The closest prior art of record, Kim in view of Sjogren, fails to disclose or make obvious a device as described in claim 12. Specifically, Kim in view of Sjogren fails to disclose or make obvious a syringe adapter, in combination with all of the other elements of the claim, “wherein the connector body is a different color than the housing.” Although Sjogren teaches making a grip arrangement a different color than a different part of the syringe adapter (¶0044), the equivalent connector body (16) and the equivalent housing (14) of Sjogren are the same color (Fig. 13). As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783